Citation Nr: 0603822	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A review of the claims file reveals that the veteran has not 
been afforded a VA psychiatric examination in conjunction 
with his present appeal.  Such an examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) to fully evaluate 
the severity of the service-connected PTSD.  

The Board further notes that, in a December 2003 letter 
incorporating the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), the veteran was not 
specifically notified that he should submit any additional 
evidence currently in his possession in support of his claim.  
38 C.F.R. § 3.159(b)(1).  This procedural oversight also 
needs to be corrected by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should then be afforded a 
VA psychiatric examination, with an 
examiner who has reviewed his claims 
file.  This examination should encompass 
all testing deemed necessary by the 
examiner to ascertain the extent of 
current social and occupational 
impairment resulting from the veteran's 
service-connected PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score and explain the 
basis for that score.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the RO should readjudicate the 
veteran's claim for increase.  If the 
determination of this claim remains less 
than fully favorable, the RO must furnish 
the veteran and his representative with a 
Supplemental Statement of the Case and 
provide them a reasonable period of time 
in which to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 


